SILBERMAN, Judge.
Laklemus Olliviere appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Olliviere stated that he was entitled to 236 days of jail credit in case numbers 98-21101 and 98-21226, but when he was sentenced he was only awarded 206 days. The form motion Olliviere filed did not state a facially sufficient claim because it did not allege that the claim could be determined without an evidentiary hearing and it did not state “how his claim is established in the records available to the trial court.” Rolon v. State, 787 So.2d 65 (Fla. 2d DCA 2001). Therefore, we affirm the trial court’s order without prejudice to Olliviere’s right to file a facially sufficient claim under rule 3.800(a), or a timely and legally sufficient motion under Florida Rule of Criminal Procedure 3.850.
Affirmed.
WHATLEY, A.C.J., and SALCINES, J., Concur.